     Case 2:18-cv-00873-JCM-DJA Document 57
                                         58 Filed 08/12/20 Page 1 of 3



     FARHAN R. NAQVI
 1
     Nevada Bar No. 8589
 2   ELIZABETH E. COATS
     Nevada Bar No. 12350
 3   NAQVI INJURY LAW
     9500 W Flamingo Road, Suite 104
 4
     Las Vegas, Nevada 89147
 5   Telephone: (702) 553-1000
     Facsimile: (702) 553-1002
 6   naqvi@naqvilaw.com
     elizabeth@naqvilaw.com
 7   Attorneys for Plaintiff
 8
                                UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
       VANESSA LIBRERA,                                Case No.: 2:18-cv-00873-JCM-CWH
11
12                           Plaintiff,                STIPULATION AND ORDER TO
                                                       EXTEND TIME FOR PLAINTIFF TO
13     vs.                                             RESPOND TO DEFENDANTS’
14                                                     MOTIONS IN LIMINE (SECOND
       ALBERTSON’S, LLC d/b/a                          REQUEST)
15     ALBERTSON’S; ALBERTSON’S STORES
       SUB LLC; ABS NV-O LLC; DOES 1
16     through 100 and ROE CORPORATIONS 1
       through 100, inclusive,
17
                             Defendants.
18
19           IT IS HEREBY STIPULATED by and between Plaintiff VANESSA LIBRERA

20   (“Plaintiff”), by and through her counsel of record, FARHAN R. NAQVI and ELIZABETH E.
21
     COATS of NAQVI INJURY LAW, and Defendants ALBERTSON’S LLC d/b/a
22
     ALBERTSON’S, ALBERTSON’S STORES SUB LLC and ABS NV-O LLC STATE FARM,
23
24   by and through their counsel of record, JACK P. BURDEN, ESQ. of BACKUS, CARRANZA &

25   BURDEN, that Plaintiff be granted an extension of time in which to file responsive pleadings to
26   Defendants’ motions in limine filed on July 16, 2020, which include the following:
27
              1. Defendants’ Motion in Limine No. 1.: To Exclude Sedgwick Claims Management
28               Pre-Litigation Claims File [ECF Doc. 47]




                                               Page 1 of 3
     Case 2:18-cv-00873-JCM-DJA Document 57
                                         58 Filed 08/12/20 Page 2 of 3



              2. Defendants’ Motion in Limine No. 2: To Exclude Evidence of all Prior Incidents,
 1
                 Reports, Lawsuits or Claims [ECF Doc. 48]
 2
              3. Defendants’ Motion in Limine No. 3: To Exclude Articles on Safety, Preventable
 3               Deaths, and Cart Corral Maintenance [ECF Doc. 49]
 4
              4. Defendants’ Motion in Limine No. 4: To Exclude Any Testimony, Evidence or
 5               Questioning Regarding the Installation and Inspection of the Cart Corral [ECF
                 Doc. 50]
 6
 7            5. Defendants’ Motion in Limine No. 5: To Exclude Testimony, Evidence Regarding
                 Unavailability of any Witnesses [ECF Doc. 51]
 8
              6. Defendants’ Motion in Limine No. 6: To Exclude Plaintiff from Presenting
 9               Arguments Based Upon Reptilian Theory, the Golden Rule or Safety Rules [ECF
10               Doc. 52]

11          The parties stipulate that the deadline for Plaintiff’s responsive pleadings to the
12   aforementioned motions be up to and including August 24, 2020. The current deadline for
13
     Plaintiff’s oppositions is August 14, 2020 per the Court’s July 27, 2020 Order [ECF Doc. 56].
14
     Good cause exists for this extension as the parties are currently discussing potential resolution of
15
16   this matter. Therefore, this extension will help to facilitate the parties’ attempt at resolving this

17   matter by preserving the unnecessary expenditure of costs and resources. Moreover, as the trial
18
     in this matter is not until January 25, 2021, there is sufficient time to allow the extension and
19
     hear the pending motions prior to trial in the event a settlement is not reached.
20
     ///
21
22   ///

23   ///
24
25
26
27
28




                                                  Page 2 of 3
     Case 2:18-cv-00873-JCM-DJA Document 57
                                         58 Filed 08/12/20 Page 3 of 3



            This is the second stipulation for extension of time to file Plaintiff’s responsive pleadings
 1
 2   to the subject motions.

 3     DATED this 12th day of August, 2020.             DATED this 12th day of August, 2020.
 4
       NAQVI INJURY LAW                                 BACKUS, CARRAZNA & BURDEN
 5     _/s/ Elizabeth E. Coats________                  _/s/ Jack P. Burden______________
       FARHAN R. NAQVI                                  JACK P. BURDEN, ESQ.
 6     Nevada Bar No. 8589                              Nevada Bar No. 6918
 7     ELIZABETH E. COATS                               3050 South Durango Drive
       Nevada Bar No. 12350                             Las Vegas, Nevada 89117
 8     9500 W. Flamingo Rd., Suite 104                  Counsel for Defendants
       Las Vegas, Nevada 89147
 9     Counsel for Plaintiff
10
                                                   IT IS SO ORDERED:
11
12                                                 ________________________________________
                                                   UNITED STATES DISTRICT JUDGE
13
14                                                                 August 12, 2020
                                                   DATED:         __________________
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                Page 3 of 3
